Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This is a reissue application of U.S. Patent No. 9,949,476 (the ‘476 patent) which issued from U.S. Patent Application No. 14/891,774 (the ‘489 application) with claims 1-10 on April 24, 2018.

Scope of Claims
	In examination, reissue application claims are construed broadly.  In re Reuter, 651 F.2d 751, 210 USPQ 249 (CCPA 1981) (claims given “their broadest reasonable interpretation consistent with specification”).  The present reissue application contains claims 11-21 directed to a pesticidal composition, a combination pack, a method of increasing the efficacy and reducing the phytoxiciy of compounds of formula (I), and a method of combating and controlling pests.  Claims 1, 15, 17 and 19 are representative:
	11. (New) A pesticidal composition comprising a tetramic acid compound of the formula (I): 
    PNG
    media_image1.png
    169
    505
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    148
    456
    media_image2.png
    Greyscale

or H;
or an agrochemically acceptable salt or an N-oxide of formula (I);
and a tank-mix adjuvant selected from one or more of: polysiloxane(s), sodium dioctylsuphosuccinate, and isodecyl alcohol ethoxylate.

15. (New) A combination pack comprising a combination of a compound according to formula (I) as defined in claim 11 and an adjuvant selected from one or more polysiloxane(s), sodium dioctylsulphosuccinate, and isodecyl alcohol ethoxylate; wherein a first container contains the compound according to formula (I) and a second container contains the said adjuvant.

17. (New) A method of increasing the efficacy and reducing the phytoxicity of pesticidally active tetramic acid compounds according to formula (I) as defined in claim 11, comprising:
adding an adjuvant selected from one or more:  a polysiloxane(s) a sodium dioctylsulphosuccinate in glycol water solution, and a isodecyl alcohol ethoxylate and the tetramic acid compound of formula (I) prior to applying the pesticidally active compound to the crops.

19. (New) A non-therapeutic method of combating and controlling pests which comprises applying to a pest, to a locus of a pest, or to a plant susceptible to attack by a pest a composition according to claim 11.


‘774 Application
During prosecution of the ‘774 application which became the ‘476 patent, the examiner required restriction under 35 U.S.C 121 to one of the following invention as follows:
I. Claims 1-10 to a pesticidal composition and combination pack containing the pesticidal composition comprising a tetramic acid compound of the formula (I) and a tank-mix adjuvant 
II. Claims 15-17 to methods of increasing the efficacy and reducing the phytoxicity of pesticidally active tetramic acid compounds according to formula (I) by adding an adjuvant selected from the group consisting of polysiloxane(s), sodium dioctylsulphosuccinate, isodecyl alcohol ethoxylate, and mixtures thereof.  
III. Claims18-20 to a method of control combating and controlling pests which comprises applying to a pest, to a locus of a pest, or to a plant susceptible to attack by a pest a pesticidal composition comprising a tetramic acid compound of the formula (I) and a tank-mix adjuvant selected from the group consisting of polysiloxane(s), sodium dioctylsulphosuccinate, isodecyl alcohol ethoxylate, and mixtures thereof.  (October 6, 2016 Office Action)
In a response filed November 18, 2016, applicant elected Group I, claims 1-20.
Where a restriction requirement (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application.  A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  According, this is not correctable by reissue of the original patent under 35 U.S.C. 251.

I.  Claims 17-21 are rejected for lack of defect in the original patent and lack of error in obtaining the original patent.
35 USC § 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The ‘476 Patent
	Under the heading “BACKGROUND OF THE INVENTION”, the ‘476 patent teaches
[i]n crop protection, additives, also called adjuvants or penetrants are usually used to improve the efficacy of crop protection composition active ingredients.  The adjuvants are capable of penetrating the wax layer on the leaves of the plant thereby allowing systemic active ingredients increased access to the epidermal cells of the plant.

These are either added to the aqueous spray mixture shortly before spraying separately to the crop protection composition (as tank mixture adjuvants) or incorporated directly into the crop protection composition concentrate together with other auxiliaries (a built-in formulation).

Tank mixture adjuvants are added to the water in the same tank separately from the formulated active ingredient and are distributed within the entire spray mixture by stirring.

The tank mixture adjuvants can be added to water before or after the formulated active ingredients.



Column 20, line 36 to column 21, line 24 of the ‘476 patent discloses “known polysiloxanes that are commercially available” which “are adjuvant known as superspreaders, stickers, penetrants etc.”.

II.	Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/066780 to Muehlebach et al. (hereafter “Muehlebach”) in view of the admitted prior art.
	Muehlebach teaches pesticidal compounds P1.29 and P2.33 (pages 143 and 148) having the same structure as the claimed tetramic acid compounds of formula (I).  The compounds show activity against the green peach aphid (page 161).  The compounds may be used to form pesticidal compositions such as emulsifiable concentrations, suspension concentrates, directly sprayable or dilutable solutions, spreadable pastes, dilute emulsions, soluble powders, dispersible powders, wettable powders, dusts, granules or encapsulations in polymeric substances comprising at least one of the active compounds.  The active compound is employed in pure form, or, preferably, together with at least one of the auxiliaries conventionally used in the art of formulations, such as extenders, for example solvents or solid carriers, or such as surface-active compounds (surfactants) (page 57, lines 1-12).  Preferred are silicone surfactants, especially polyalkyl-oxide-modified heptamethyltrisoloxanes, which are commercially available e.g. as Silwet L-77® (page 60, lines 21-23).  Mixtures comprising an active compound and one or more active ingredients can be applied, for example, in a single “ready-mix” form, in a combined spray mixture composed from separate formulations of the single active ingredient components, 
	Tables B15A and B15B of Muehlebach reveal “that adjuvants from different chemical classes, such as for example, but not limited to, surfactants with or without solvents, vegetable oils, fertilizers, ammonium salts or polyalkyl-oxide-modified polysiloxanes are able to enhance the insecticidal activity of compound P1.2 significantly” (page 167, lines 16-19).  Of these adjuvants, “Break Thru S 233 is polyether modified polysiloxane based” had the highest efficacy when combined with compound P1.2.  Compound P1.2 has a close structural relationship to compounds P1.29 and P2.33; differing from compound P1.29 only in the substitution of Cl for methyl on the benzene ring.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare a pesticidal effect composition as taught by Muehlebach comprising compound P1.29 or P2.33 and a conventional polysiloxane adjuvant (as taught by Muehlebach and the admitted prior art).  In particular, it would have been obvious to use the polysiloxane adjuvant Break Thru S 233 which was shown by Muehlebech to have the highest efficacy when combined with the closely related P1.2 compound.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

III.	Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,686,992; claims 1-3 of U.S. Patent No. 9,603,367; claims 1-7 of U.S. Patent No. 9,560,851; claims 1-12 of U.S. Patent No. 9,414,597; and claims 1-3 and 9-12 of U.S. Patent No. 9,067,892. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the above cited patents claim compositions comprising the tetramic acid compound of formula (I) and adjuvants.  

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,949,476 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

Signed:
/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Alan Diamond/				/Jean C. Witz/
Patent Reexamination Specialist		Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991      	Central Reexamination Unit 3991